Citation Nr: 1733644	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-23 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for a skin disability of the head to include post-operative lipoma residuals and lumps in the scalp and on the back of the neck, claimed as the result of herbicide agent exposure.  

3.  Entitlement to service connection for an arthritic disability, to include multiple joint pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 
INTRODUCTION

The Veteran had active service from February 1971 to April 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from the May 2009, August 2011, and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for a skin disability, an arthritic disability, and right ear hearing loss.  The Board previously remanded the claims for further development in June 2015.  


REMAND

Unfortunately, another remand is necessary before the Board can adjudicate the claims.  The Board regrets further delay, but additional development is necessary before adjudicating the claims. 

The Veteran contends that right ear hearing loss was caused by noise exposure in service.  Pursuant to the Board's previous remand directives, the Veteran underwent a VA examination in January 2016.  At that time, the examiner indicated that the examination results were unreliable to provide a nexus opinion.  The Board finds that examination does not provide the information needed to adjudicate the claim. 

Furthermore, the record contains a VA examination from March 2011 that shows that the Veteran has hearing loss in the right ear for VA purposes.  The examiner's opinion concluded that the Veteran's hearing loss in the right ear was not related to service noise exposure.  The Board also finds that opinion inadequate to the extent it did not apply the appropriate legal standard.  

An adequate medical opinion to determine the etiology of the Veteran's disability is necessary to adjudicate the claim.  When VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 U.S.C.A. § 5103A(d) (West 2014).  Therefore, remand is necessary to obtain an adequate medical opinion. 

The Veteran contends that he has a skin disability that was caused by presumed herbicide agent exposure. 

The record shows that VA has not obtained a VA examination with respect to that claim.  For service connection claims, VA is obliged to provide an examination or obtain a medical opinion in a claim when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).

Here, service records show that the Veteran served in the Republic of Vietnam during the Vietnam Era.  Thus, exposure to herbicides during service is presumed.  38 C.F.R. § 3.307 (2016).  The Veteran contends that he has skin disability, and lay persons are competent to provide opinions on some medical issues that are easily observable.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Therefore, there is sufficient evidence of record to trigger VA's obligation to obtain an adequate medical opinion to determine whether the skin disability is related to herbicide agent exposure during service.  A remand to obtain a VA examination is necessary before the Board can adjudicate the claim. 

The Veteran asserts that service connection for arthritis is warranted as he experienced joint pain during active service.  

A review of the Veteran's VA medical records show that he sought treatment for chronic joint pain in the lower back and he takes medication for arthritis pain.  The Veteran was not provided a medical examination with respect to that claim.  Where a medical opinion is necessary, the VA's duty to assist includes providing a medical examination and opinion.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The Board finds that a medical opinion is necessary before adjudicating the claim for service connection for an arthritic disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical records that are not already of record. 

2.  Then, schedule the Veteran for a VA audiological examination to determine the nature and etiology of right ear hearing loss.  All indicated tests and studies should be accomplished and the findings should be reported in detail.  The examiner must review the claims file and should note that review in the report.  The examiner should provide the following information:

(a)  Is right ear hearing loss at least as likely as not (50 percent or greater probability) related to service, to include noise exposure during service?  Citing to normal audiometric finding at the time of separation, without any future explanation, is not a sufficient rationale for a negative opinion. 

(b)  Address the Veteran's lay statements and explain the impact, if any, of the Veteran's noise exposure in service due to his military occupational specialty (MOS).

(c)  In addressing the plausibility or non-plausibility of delayed onset hearing loss, the examiner must discuss the Institute of Medicine (IOM) Report on noise exposure in the military, contemplating that the IOM report states that it is unlikely that the onset of hearing loss begins years after noise exposure occurs, but also states that an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure.  The examiner should also discuss any subsequent research regarding delayed onset hearing loss which may be contrary to the IOM findings.  A complete rationale should be provided for all opinions.

3.  Then, schedule the Veteran for a VA to determine the nature and etiology of any skin disability of the head.  All indicated tests and studies should be accomplished and the findings reported in detail.  The examiner must review the claims file and should note that review in the report.  The examiner should provide the following information:

(a)  Diagnose all skin disabilities of the head.

(b)  Is it at least as likely as not (50 percent or greater probability) that any skin disability of th head is related to service?  The opinion should address the Veteran's presumed service exposure to herbicide agents, and fully explain the impact, if any, of herbicide agent exposure on current skin disabilities.  The examiner must provide a complete rationale for all opinions expressed.  In doing so, the examiner may not rely solely on the fact that the Veteran's skin disability is not presumptively associated with exposure to herbicide agents.

4.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any arthritic disability.  All indicated tests and studies should be accomplished and the findings then reported in detail. The examiner must review the claims file and should note that review in the report.  The examiner should provide the following information:

(a)  Does the Veteran have a generalized arthritic disability, or an arthritic disability of any specific joint?  Please state whether arthritis is shown in any joint for which the Veteran is claiming service connection.

(b)  Is an arthritic disability or arthritis of any joint at least as likely as not (50 percent or greater probability) related to service or any incident of service?  The examiner must provide a complete rationale for all opinions expressed.  

5.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

